DETAILED ACTION
The office action is responsive to an application filed on 5/31/18 and is being examined under the first inventor to file provisions of the AIA . Claims 1-15 are pending.

Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the real composite material" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7-8, 10-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Under the broadest reasonable 
Claims 7 and 13
Regarding step 1, claims 7 and 13 are directed towards a method which is an eligible statutory categories of invention under 101.
Claim 7
Regarding step 2A, prong 1, claim 7 recites “forming a digitized model of the composite material, the digitized model comprising a plurality of digitized sub-models corresponding to the respective plurality of constituents”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 7 recites “assigning one or more mechanical properties to each of the digitized sub-models to form a modified digitized model of the composite material, the assigned mechanical properties each corresponding to mechanical properties of their respective constituents”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 7 recites “performing a simulated mechanical test on the modified digitized model to determine a mechanical property of the composite material”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with 
Claim 7 recites “and providing the mechanical property of the composite material”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Regarding step 2A, prong 2, the claim language of claim 7 also does not include a computer or components of a computer, but if written with, for example, a processor, the claim language would still not be eligible under 35 U.S.C. 101.
Regarding Step 2B, the claim language does not include an additional element of a computer or computer component, however, if written with a computer or computer component as for example “the method comprising: a processor”, the additional element would not be sufficient to amount to significantly more than the judicial exception.  The additional element of a computer performing the process steps, amounts to no more than mere instructions to apply the exception using a generic computer system which does not provide an inventive concept (See MPEP 2106.05(f)).
Claim 13
Regarding step 2A, prong 2, claim 13 recites “determining mechanical properties of each of the plurality of constituents”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a 
Claim 13 recites “scanning the composite material to obtain at least one image”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 13 recites “processing the at least one image to form a digitized model of the composite material, the digitized model comprising a plurality of digitized sub-models corresponding to the respective plurality of constituents”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 13 recites “modifying the digitized model to include the determined mechanical properties of each of the plurality of constituents, resulting in a modified digitized model”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 13 recites “determining a mechanical property of the composite material based on results of a simulated mechanical test on the modified digitized model”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human 
Claim 13 recites “and providing the mechanical property of the composite material”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Regarding step 2A, prong 2, the claim language of claim 13 also does not include a computer or components of a computer, but if written with, for example, a processor, the claim language would still not be eligible under 35 U.S.C. 101.
Regarding Step 2B, the claim language does not include an additional element of a computer or computer component, however, if written with a computer or computer component as for example “the method comprising: a processor”, the additional element would not be sufficient to amount to significantly more than the judicial exception.  The additional element of a computer performing the process steps, amounts to no more than mere instructions to apply the exception using a generic computer system which does not provide an inventive concept (See MPEP 2106.05(f)).
Claim 8
Dependent claim 8 recites “scanning the composite material to obtain a plurality of images; and compiling the plurality of images to form the digitized model of the composite material”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an 
Claims 10 and 14
Dependent claims 10 and 14 recite “wherein the composite material comprises a core plug obtained from a subterranean zone”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claims 11 and 15
Dependent claims 11 and 15 recite “wherein the plurality of constituents comprises organic material”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claim 12
Dependent claim 12 recites “performing one or more mechanical tests to determine one or more mechanical properties of each of the plurality of constituents, wherein the one or more mechanical properties determined by performing the one or more mechanical tests are the one or more mechanical properties assigned to each of the digitized sub-models”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference Instrumented nanoindentation and 3D mechanistic modeling of a shale at multiple scales, written by Bennett et al. (from IDS dated 6/11/18) in view of Computation of linear elastic properties from microtomographic images: Methodology and agreement between theory and experiment, written by Arns et al. (from IDS dated 9/17/19).

With respect to claim 1, Bennett et al. discloses “A method” as [Bennett et al. (Pg. 3, sec. 3 Experimental methods)];
st paragraph, “Shale is a fine-grained sedimentary, etc.”, Pg. 2, sec. 2, Scale and heterogeneity, 1st paragraph, “During the nanocharacterization process,, a mechanistic, etc.”)] Examiner’s interpretation: The examiner notes that the phrase “real composite material” is not defined within the claims.  The examiner considers shale as being the real composite material, since the real composite material can be a rock that includes an organic material and minerals such as quartz, see paragraph [0030] of the specification;
“determining, by one or more real mechanical tests, a plurality of mechanical properties of the respective plurality of real materials” as [Bennett et al. (Pg. 2, left col., last paragraph, “Nonlinear finite element modeling (FE) was used to, etc.”, Pg. 4, right col., 2nd paragraph, “The material properties extracted from the, etc.”)] Examiner’s interpretation: The examiner notes that the phrase “mechanical tests” is not defined within the claims.  The examiner considers the nanoindentation measurements to be the mechanical tests, since nanoindentation measurements are measurements that are obtained by nonindentation being performed.  The examiner also notes that the phrase “mechanical properties” is not defined within the claims.  The examiner considers the mechanical properties to be Young’s modulus and Poisson’s ratio, since the mechanical properties can be Young’s modulus and Poisson’s ratio, see paragraph [0028] of the specification;
While the Bennett et al. reference teaches scanning a real composite material, where a scanning electron microscopy (SEM) image is created, Bennett et al. does not explicitly disclose “scanning the real composite material to form a digitized model of the real composite material, the digitized model of the real composite material comprising digitized models of the plurality of 
Arns et al. discloses “scanning the real composite material to form a digitized model of the real composite material, the digitized model of the real composite material comprising digitized models of the plurality of real materials” as [Arns et al. (Pg. 1397, right col., 1st paragraph, “In the present paper, we calculate for the first time, etc.”, Pg. 1397, Image acquisition, 1st paragraph, “Fontainebleau sandstone is an ideal experimental system, etc.”, Pg. 1398, Property prediction, 1st paragraph, “A microstructure defined by a digital, etc.”)] Examiner’s interpretation: The examiner considers the four samples of the Fontainebleau sandstone to be the plurality of real materials, since the Fontainebleau sandstone is made up of quartz and quartz is a material that is from sandstone reservoir, see paragraph [0027] of the specification.
“assigning the determined plurality of mechanical properties to the corresponding plurality of digitized models of the respective plurality of real materials resulting in a modified digitized model of the real composite material” as [Arns et al. (Pg. 1398, Property prediction, 1st paragraph, “A microstructure defined by a digital, etc.”)] Examiner’s interpretation: Bulk modulus, shear modulus and mineral density are assigned to rock skeleton values of the elastic properties of the quartz mineral of the sandstone;
st – 3rd paragraph, “A microstructure defined by a digital, etc.”)];
“determining a mechanical property of the real composite material based on results of the one or more simulated mechanical tests” as [Arns et al. (Pg. 1397, right col., 1st paragraph, “In the present paper, we calculate for the first time, etc.”)];
“and providing the mechanical property of the real composite material.” as [Arns et al. (Pg. 1397, right col., 1st paragraph, “In the present paper, we calculate for the first time, etc.”, Pg. 1401, Comparison with experiment, “In Figure 6, we compare the computed bulk, etc.”)];
Bennett et al. and Arns et al. are analogous art because they are from the same field endeavor of analyzing the property of materials of a rock.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Bennett et al. of scanning a real composite material, where a scanning electron microscopy (SEM) image is created by incorporating scanning the real composite material to form a digitized model of the real composite material, the digitized model of the real composite material comprising digitized models of the plurality of real materials; assigning the determined plurality of mechanical properties to the corresponding plurality of digitized models of the respective plurality of real materials resulting in a modified digitized model of the real composite material; performing one or more simulated mechanical tests on the modified digitized model of the real composite material; determining a mechanical property of the real composite material based on results of the one or more simulated mechanical tests; and providing the mechanical property of the real composite material as taught by Arns et 
The motivation for doing so would have been because Arns et al. teaches that by obtaining a large ensemble of samples from a single tomographic image, where measurements of elastic properties are derived over a wide range of porosities, the ability to predict petro-physical properties of specific rock morphologies can be accomplished (Arns et al. (Abstract, Pg. 1404, Conclusions, “We have shown, for the first time, etc.”).

With respect to claim 2, the combination of Bennett et al. and Arns et al. discloses the method of claim 1 above, and Bennett et al. further discloses “wherein scanning the real composite material comprises scanning electron microscopy (SEM) imaging or micro computed tomography (micro-CT) imaging to create a plurality of images” as [Bennet et al. (Pg. 2, left col., 3rd paragraph, “High-resolution imaging has now emerged, etc.”, Fig. 2)];
“and the digitized model of the real composite material is formed using the plurality of images.” as [Arns et al. (Pg. 1397, right col., 1st paragraph, “In the present paper, we calculate for the first time, etc.”, Pg. 1397, Image acquisition, 1st paragraph, “Fontainebleau sandstone is an ideal experimental system, etc.”)];

With respect to claim 3, the combination of Bennett et al. and Arns et al. discloses the method of claim 2 above, and Arns et al. further discloses “wherein the digitized model of the real composite material is formed by identifying, in the plurality of images, digitized portions that correspond to each of the plurality of real materials.” as [Arns et al. (Pg. 1397, Image acquisition, 1st paragraph, “Fontainebleau sandstone is an ideal experimental system, etc.”)];
With respect to claim 4, the combination of Bennett et al. and Arns et al. discloses the method of claim 3 above, and Arns et al. further discloses “wherein assigning the determined plurality of mechanical properties to the corresponding plurality of digitized models of the respective plurality of real materials comprises assigning the determined plurality of mechanical properties to the digitized portions identified as corresponding to each of the plurality of real materials.” as [Arns et al. (Pg. 1398, Property prediction, 1st paragraph, 1st paragraph, “A microstructure defined by a digital, etc.”)];

With respect to claim 5, the combination of Bennett et al. and Arns et al. discloses the method of claim 4 above, and Arns et al. further discloses “wherein the real composite material comprises a core plug obtained from a subterranean zone.” as [Arns et al. (Pg. 1397, Image acquisition, 1st paragraph, “Fontainebleau sandstone is an ideal experimental system, etc.”)] Examiner’s interpretation: The examiner considers the cylindrical plug to be the core plug, since cylindrical plug is a sample that was taken from the Fontainebleau sandstone.  A core plug can be obtained from a sandstone reservoir, see paragraph [0027] of the specification;

With respect to claim 6, the combination of Bennett et al. and Arns et al. discloses the method of claim 5 above, and Bennett et al. further discloses “wherein the plurality of real materials comprises organic material.” as [Bennett et al. (Pg. 1, Introduction, 1st paragraph, “Shale is a fine-grained sedimentary, etc.”, Pg. 2, sec. 2, Scale and heterogeneity, 1st paragraph, “During the nanocharacterization process,, a mechanistic, etc.”)];

With respect to claim 7, the claim recites the same substantive limitations as claim 1 and are rejected using the same teachings.  
The examiner notes that real materials are made up of constituent materials.  Therefore, having constituent materials demonstrates that there are real materials as stated in claim 1, see paragraph [0027] and paragraph [0030] of the specification.

With respect to claim 8, the combination of Bennett et al. and Arns et al. discloses the method of claim 7 above, and Arns et al. further discloses “scanning the composite material to obtain a plurality of images” as [Arns et al. (Pg. 1397, Image acquisition, 1st paragraph, “Fontainebleau sandstone is an ideal experimental system, etc.”)];
“and compiling the plurality of images to form the digitized model of the composite material.” as [Arns et al. (Pg. 1397, Image acquisition, 1st paragraph, “Fontainebleau sandstone is an ideal experimental system, etc.”, Pg. 1398, Property prediction, 1st paragraph, “A microstructure defined by a digital, etc.”)];

With respect to claims 9-11, the claims recite the same substantive limitations as claims 2 and 5-6 are rejected using the same teachings.

With respect to claim 12, the combination of Bennett et al. and Arns et al. discloses the method of claim 10 above, and Arns et al. further discloses “performing one or more mechanical tests to determine one or more mechanical properties of each of the plurality of constituents, wherein the one or more mechanical properties determined by performing the one or more mechanical tests are the one or more mechanical properties assigned to each of the digitized sub-st paragraph, “In the present paper, we calculate for the first time, etc.”, Pg. 1398, Property prediction, 1st – 3rd paragraph, “A microstructure defined by a digital, etc.”)];

With respect to claim 13, the claim recites the same substantive limitations as claim 1 and are rejected using the same teachings.  
The examiner notes that real materials are made up of constituent materials.  Therefore, having constituent materials demonstrates that there are real materials as stated in claim 1, see paragraph [0027] and paragraph [0030] of the specification.

With respect to claims 14-15, the claims recite the same substantive limitations as claims 5-6 are rejected using the same teachings.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The relevance of Dyshlyuk et al. (U.S. PGPub 2018/0120213) is a method for determining equilibrium wettability of an interface between a void space and a solid phase of a rock sample.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD E COTHRAN whose telephone number is (571)270-5594.  The examiner can normally be reached on 9AM -6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F Fernandez Rivas can be reached on (571)272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERNARD E COTHRAN/Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128